Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00628-CR

                                  EX PARTE Nelson Leon KING

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR9642
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

AFFIRMED

           Nelson Leon King was indicted for aggravated assault with a deadly weapon on April 16,

2012; he posted bond in the amount of $50,000. Five months later, the charge was dismissed by

the State, purportedly for “insufficient evidence.” On November 26, 2012, the State re-indicted

King on the same charge. The trial court set King’s bond at $75,000, but later reduced the bond

amount to $25,000. King subsequently filed a pretrial application for writ of habeas corpus

“Seeking Release for Lack of Probable Cause.” King asked the trial court to enforce the original

dismissal and discharge him from further restraint, and to enter an order dismissing the charges

with prejudice. Following an evidentiary hearing, the court denied the requested relief. This

appeal followed.
                                                                                       04-13-00628-CR


       King’s court-appointed attorney has filed a motion to withdraw and a brief in which he

raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738, (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel states King was provided copies of the brief, the record, and the motion

to withdraw and informed of his right to file his own brief. King did not file a pro se brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005); Ex Parte Garcia, No. 04-06-00209-CR, 2006 WL 2352788, at *1 (Tex. App.—San

Antonio Aug. 16, 2006, no pet.) (mem. op., not designated for publication). We therefore grant

the motion to withdraw filed by King’s counsel and affirm the trial court’s judgment. See Bledsoe,
178 S.W.3d at 827; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should King wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Rebeca C. Martinez, Justice

Do not publish
                                                 -2-